Citation Nr: 1436019	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO. 10-04 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include status-post rotator cuff tear repair and arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971 and in the Army reserves and National Guard from August 1974 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the issues on appeal for additional development in February 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the course of the appeal, the RO granted service connection for a cervical spine disability in a December 2012 rating decision. As this constitutes a full grant of the benefits sought on appeal as to that claim, the Board finds the issue of service connection for a cervical spine disability is no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

It is noted that medical records have been added to VBMS since the supplemental statement of the case issued in December 2012.  However, as those records pertain to other claims and are not relevant to the issue of whether the Veteran's left shoulder disability is related to service, neither remand nor a waiver of RO review of those records is required.


FINDING OF FACT

A left shoulder disability, to include status-post rotator cuff tear repair and arthritis, is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2009, prior to the initial unfavorable adjudication in April 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service, reserve, National Guard, and VA treatment records with the claims file. All identified private medical records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in May 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a left shoulder disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. 
Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a left shoulder disability, to include a left shoulder torn rotator cuff and arthritis. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The evidence of record shows that the Veteran has a current diagnosis of a left shoulder torn rotator cuff and arthritis, and therefore the first element of direct service connection is satisfied. 

Concerning the second element of service connection, the Veteran's service treatment records, medical examinations, and reports of medical history are all silent for any complaints of a left shoulder pain or any diagnoses of a left shoulder disability, to include a torn rotator cuff. Further, the Veteran has stated, specifically in January 2009, that there is no specific instance of in-service trauma that caused his claimed shoulder disability. However, he has argued that his left shoulder disability is the result of his numerous parachute jumps, as well as general military training. See January 2009 and March 2010 Statements. The Veteran's personnel records reflect numerous parachute jumps and receipt of the Master Parachutist Badge. As such, the evidence supports a finding of an in-service event, injury or disease.

However, the preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is causally related to his active duty service. The Veteran has stated that he believes his current condition is the result of the constant training and numerous parachute jumps he experienced during his years of active duty, reserve, and National Guard service. While the Board recognizes the Veteran's sincere belief that this is the case, and that he is competent testify to the persistent of symptoms such as pain since service, the Veteran is not competent to opine as to the presence of a causal relationship between his service and his current disability, as to do so requires medical expertise and is therefore beyond the capability of a lay person to observe. Jandreau, 492 F.3d 1372. The Veteran has not indicated that he has experienced persistent symptoms, such as pain, in his left shoulder since his separation from service, with complaints of bilateral shoulder pain beginning in December 2007. As there is no competent lay evidence of record concerning the presence of a nexus, the issue must be decided based on the medical evidence of record.

The Veteran was provided with a VA examination in May 2012. The examiner opined that the Veteran's left shoulder disability, to include a torn rotator cuff and arthritis, were less likely than not related to his active duty service. The examiner based this opinion on the fact that a rotator cuff tear would have acute symptoms at the time it was incurred, and no symptoms were reported until approximately 2008. The examiner further indicated that the Veteran had no right shoulder symptoms and that chronic injury from activities such as parachuting or carrying a backpack would have affected the Veteran's shoulders bilaterally. The examination report shows there were no abnormalities with respect to the right shoulder. As the VA examiner's opinion was based on accurate facts and supported with a well-reasoned rationale, it is entitled to significant probative weight. Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  The representative asserted in written argument of July 2014 that the right shoulder was not adequately assessed.  However, the examination report indicates that the right shoulder was evaluated as well as the left shoulder and no abnormalities were found, accordingly, the Board finds that the examination was adequate.  

The Veteran's VA treatment records show complaints of left shoulder pain beginning in December 2007, with a March 2008 x-ray showing a left shoulder rotator cuff tear and some degenerative changes in the joint. A February 2008 x-ray showed a normal left shoulder. Of record are also private treatment records from April 2008 and May 2008. These records show the Veteran had surgery to repair a torn rotator cuff in his left shoulder. The records reflect that the Veteran reported a history of left shoulder pain for years, but do not provide an onset date. 

In an April 30, 2008 private treatment record, the private physician indicated that the Veteran's military service, particularly the parachute landings and general training, may have been a contributing factor to the rotator cuff tear. However, medical opinions that are speculative in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). The use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). As the private physician indicated that the Veteran's service only "may" have been a contributing factor, the opinion is speculative and therefore entitled to no probative weight.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is causally related to his active duty service. As the third element is not met, direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Second, the Veteran's left shoulder disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with left shoulder arthritis, which is a listed chronic disease and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). However, the Veteran's arthritis did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the first medical record associated with the claims file reflecting complaints of shoulder pain are from December 2007, and a diagnosis of arthritis was not given until April 2008. Thus, there is no evidence of manifestation of a left shoulder disability until approximately 36 years after the Veteran's separation from active duty service in February 1971. As such, the preponderance of the evidence is against a finding that left shoulder arthritis manifested to a degree of 10 percent within the one year presumptive period applicable to chronic diseases.

Finally, the Veteran cannot service connect his left shoulder disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, arthritis is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. However, continuity of symptomatology has not been shown in this case. The Veteran's service treatment records, medical examination reports, and reports of medical history throughout his active duty, Reserve, and National Guard service are silent for any diagnosis of a left shoulder disability or complaints of symptoms thereof. The Veteran also indicated in January 2009 that there was no specific instance of in-service trauma to his left shoulder. Thus, the preponderance of the evidence is against a finding that arthritis manifested in active service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Moreover, service connection based on continuity of symptomatology is not warranted as the Reserve and National Guard records following active service do not show any complaints regarding the shoulder and the physical evaluations were normal.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's left shoulder disability, to include status-post rotator cuff tear repair and arthritis, is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left shoulder disability, to include status-post rotator cuff tear repair and arthritis, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


